ORDER
PER CURIAM
In this equitable garnishment action, judgment creditor Karen Lindquist (Plaintiff) seeks to collect up to three $1 million policy limits from Intermed Insurance Company (Defendant) pursuant to a personal injury judgment entered in an underlying medical malpractice suit. In four points relied on, Plaintiff claims that the trial court erred by (1) concluding that her equitable avoidances of judicial estoppel and (2) unclean hands lack merit, and alternatively, by (3) concluding that Defendant’s Policy provides coverage for Plaintiffs loss of consortium claim and (4) limits Defendant’s liability to $1 million. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).